591 F.2d 1208
Calvin SELLARS, Petitioner-Appellee,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent- Appellant.
No. 78-1118.
United States Court of Appeals,Fifth Circuit.
March 23, 1979.Rehearing and Rehearing En Banc Denied April 20, 1979.

John L. Hill, Atty. Gen., Joe B. Dibrell, David M. Kendall, Jr., Douglas M. Becker, Asst. Attys. Gen., Austin, Tex., William Burge, Asst. Dist. Atty., Harris County, Calvin A. Hartmann, Houston, Tex., for respondent-appellant.
Larry Watts, Houston, Tex.  (Court-appointed), Charles Alan Wright, Austin, Tex., for petitioner-appellee.
Before COLEMAN, GOLDBERG and GODBOLD, Circuit Judges.
PER CURIAM:


1
This case was orally argued in Dallas on March 5, 1979.  The opinion of the District Court is reported, Sellars v. Estelle, 450 F. Supp. 1245 (S.D.Tex., 1977) and Sellars v. Estelle, 450 F. Supp. 1262 (S.D.Tex., 1978).


2
Upon consideration of the record, briefs, and oral argument, we affirm on the basis of the findings, conclusions, and published opinions of the District Court.


3
AFFIRMED.